department of the treasury internal_revenue_service washington d c feb tax_exempt_and_government_entities_division uniform issue list ter ralti legend taxpayer a ira b custodian c company d country e country f address g amount amount amount amount dear this is in response to your letter dated date as supplemented by correspondence dated date date date date date and date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that amount was distributed from ira b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his not being aware amount had been distributed from ira b taxpayer a further asserts that amount has not been used for any purpose taxpayer a formed ira b a self-directed individual_retirement_account in under sec_408 of the code at custodian c ira b owned membership units in company d which taxpayer a also formed in purchase and hold real_estate investments for ira b taxpayer a represents that the assets of ira b were used to fund company d and company d used those assets to purchase a piece of real_estate in country e for amount of the to he taxpayer a represents that he has lived and worked oversees since has moved at least eight times over the years and he currently resides in country f taxpayer a represents that he had changed the mailing address for many of his accounts to a temporary forwarding address for overseas service but that he neglected to inform custodian c of his address change from address g taxpayer a’s former address in the united_states where his ex-spouse and child currently reside taxpayer a represents he likely overlooked notifying custodian c because custodian c only issued annual statements although taxpayer a represents that a temporary mail-forwarding request was filed with the united_states postal service by taxpayer a’s ex-spouse taxpayer a cannot specify the date or year it was created or for how long the temporary service was to last taxpayer a acknowledges however that the temporary system was not renewed after months as required in order for the system to extend up to days at most the temporary system would have expired after a period of months taxpayer a also acknowledges that he was aware that some mail was going to - address g and taxpayer a represents that his ex-spouse would periodically forward mail to him where he was located however taxpayer a represents that when the majority of the mail appeared to be junk mail his ex-spouse began putting mail in a box and not forwarding it or sorting it despite his request that she do so custodian c sent taxpayer a a fee statement for the year dated which was addressed and sent to address g the notice requested payment of amount which represented the sum of annual fees for amount the notice indicated that the ira b fees amount and were seriously past due and if payment was not received within the next days ira b would be distributed to taxpayer a the notice indicates that the fees for which had been due on were not paid as of the date of the notice custodian c ultimately distributed_amount and issued taxpayer a a 1099-r that showed a taxable_distribution of amount the was sent to taxpayer a at address g form 1099-r form taxpayer a represents that he did not receive a fee statement for the he also represents that he did not receive the form 1099-r until period when his daughter who lived at address g came to visit him in country f and brought with her the mail collected from address g taxpayer a represents that he did not realize that he was not receiving annual billing statements because of mail-forwarding system issues his living overseas financial stress and a series of serious medical events involving his current spouse long after the expiration of the 60-day rollover annual fee notice or the year based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service service waive the 60-day rollover requirement in sec_408 of the code with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code requires that the trustee of an ira be a bank as defined in sec_408 of the code or such other person who demonstrates to the satisfaction of the secretary that the manner in which such other person will administer the ira will be consistent with the requirements of code sec_408 one of the requirements is that an applicant must assure the uninterrupted performance of its fiduciary duties notwithstanding the death or change_of its owners the ongoing business concept this precludes an individual from being a trustee or custodian sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a has not presented sufficient evidence showing how the factors outlined in revproc_2003_16 affected his ability to roll over the distribution of amount from ira b the facts indicate that taxpayer a failed to notify custodian c of his address changes and custodian c made a distribution of amount after it had failed to receive annual fees for two consecutive years the information presented does not indicate how taxpayer a’s failure to inform custodian c of his change_of address which ultimately led to the distribution and the commencement of the 60-day rollover period was beyond his reasonable control therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution to taxpayer a of amount this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office if you have any questions please contact phone at correspondence to se t ep ra t1 or fax at d please address all j by sincerely yours chill a witkins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
